DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-07-2019, 06-16-2020, and 02-17-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0028115 hereinafter Kim in view of U.S. Pre-Grant Publication No. 2016/0240858 hereinafter Yamada. 
Regarding Claim 1, Kim teaches a secondary battery comprising: a cathode (positive electrode); an anode (negative electrode); and an electrolyte solution (paragraph 33), wherein the electrolyte solution comprises solvent, lithium salt, and additive (1,3-propene sultone) 6 and LiFSI). 
Kim teaches the electrolyte as described above but does not specifically disclose that the ratio of M2/M1 of a number M2 of moles of the ethylene carbonate (solvent) to a number M1 of moles of the electrolyte salt is from 0.4 to 2.4 both inclusive. 
However, Yamada teaches a secondary battery (paragraph 129) that comprises a nonaqueous electrolyte including solvent and lithium salt (paragraphs 134, 210), wherein the mole ratio of the solvent and lithium salt is 2:1 (paragraph 248). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte that comprises solvent and lithium salt in a mole ratio of 2:1 before the effective filing date of the claimed invention because Yamada discloses that such configuration can form an electrolyte having strong coordinate bond between the molecules of the solvent and lithium salt (paragraph 248). 
Regarding Claims 2-3, the combination teaches that the additive is 1,3-propene sultone (paragraph 18 of Kim). 
Regarding Claim 4, the combination teaches that the content of the additive in the electrolyte is 0.5 to 1.5 wt % (paragraph 26 of Kim). 
Regarding Claims 5, the combination teaches that the solvent comprises ethylene carbonate, diethyl carbonate, ethyl propionate (paragraph 29 of Kim). 
Regarding Claim 6, the combination teaches that the solvent comprises propylene carbonate in an amount of 10 to 15 wt% (paragraph 31 of Kim). 

Regarding Claims 8-9, the combination teaches a lithium ion secondary battery comprising a cathode (positive electrode); an anode (negative electrode); and an electrolyte solution (paragraph 33) disposed in a film-like exterior member (pouch type housing) (paragraph 37 of Kim). 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yamada as applied above, and further in view of U.S. Pre-Grant Publication No. 2013/0089778 hereinafter Ihara.
The combination of Kim and Yamada is described above and incorporate herein. 
Regarding Claims 10-15, the combination teaches a secondary battery comprising: a cathode (positive electrode); an anode (negative electrode); and an electrolyte solution, wherein the electrolyte solution comprises solvent, lithium salt, and additive (1,3-propene sultone), the solvent comprises ethylene carbonate in an amount of 10 to 15 wt %, the content of the lithium salt is 1 mol/kg, and the mole ratio of the solvent and lithium salt is 2:1 (see Kim and Yamada described above). 
Ihara teaches a battery pack comprising a secondary battery; a controller that controls an operation of the secondary battery; and a switch section that switches the operation of the secondary battery in response to an instruction of the controller (paragraph 236). Ihara further teaches that the battery pack is used in an electric vehicle (paragraph 247), a power storage 
Therefore, it would have been obvious to one of ordinary skill in the art to use the secondary battery in such applications before the effective filing date of the claimed invention because Ihara discloses that such battery pack can provide effective electric power as demanded (paragraph 234). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729